Exhibit 10.16

EXECUTION VERSION



PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTIONS, MARKED BY [***], HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXCLUSIVE SUBLICENSE AGREEMENT

        This AGREEMENT (“Agreement”), dated November 7, 2006 (the “Effective
Date”), is made by and between BioSante Pharmaceuticals, Inc., 111 Barclay
Boulevard, Lincolnshire, IL 60069 (“BPA”), and Bradley Pharmaceuticals, Inc.,
383 Route 46 West, Fairfield, New Jersey 07004-2402 (“Company”).

        WHEREAS, BPA has certain rights under that certain License Agreement
dated as of June 13, 2000, as amended in a series of six amendments, as follows:
Amendment No. 1 dated May 20, 2001; Amendment No. 2 dated July 5, 2001;
Amendment No. 3 dated August 30, 2001; Amendment No. 4 dated August 8, 2002;
Amendment No. 5 dated December 30, 2002; and Amendment No. 6 dated October 10,
2006 with three clarifying letters dated October 27, 2006, November 6, 2006, and
November 7, 2006 (the foregoing collectively the “Prime License Agreement”) from
Antares Pharma IPL AG (“Antares”), successor in interest to Permatec
Technologie, AG (“Permatec”).

        WHEREAS, pursuant to the rights under the Prime License Agreement, BPA
has developed a product referred to as Bio-E-Gel®, which is a transdermal gel
estradiol product for the treatment of hot flashes.

        WHEREAS, as part of its development, BPA has prepared and filed a New
Drug Application (“NDA”) with the United States Food and Drug Administration
(“FDA”) with respect to Bio-E-Gel and the NDA has been accepted as filed by the
FDA in April 2006, and is currently under review.

        WHEREAS, BPA desires to grant and Company desires to accept an exclusive
sublicense for Bio-E-Gel in the Territory of the United States in the Field,
subject to the limitations and applicable terms of the Prime License Agreement.

        1. Definitions.

        (a) “Affiliate” shall mean any corporation or other business entity that
directly or indirectly controls, is controlled by, or is under common control
with a party. Control means ownership or other beneficial interest in 50% or
more of the voting stock or other voting interest of a corporation or other
business entity.

        (b) “Field” shall mean all uses licensed and permissible under the Prime
License Agreement.


 

  1 

--------------------------------------------------------------------------------

EXECUTION VERSION

        (c) “Generic Equivalent” shall mean an A/B rated generic equivalent or
substitute of a Product on sale in any part of the Territory.

        (d) “Know How” shall mean all information and data, which are not
generally known including, but not limited to, patent claims and related
information not yet disclosed to the public, formulae, procedures, protocols,
manufacturing processes, regulatory filings including NDAs, techniques and
results of experimentation and testing, which (i) relate to any of the Products,
and (ii) are necessary or useful to the development, marketing or manufacture of
any of the Products in the Territory (in the case of manufacture, worldwide),
all to the extent as of the effective date of this Agreement owned or otherwise
controlled by and at the free disposition of BPA.

        (e) “Launch Indication” shall mean the treatment of hot flashes in
menopausal women.

        (f) “Net Sales” shall mean the aggregate arms-length gross price
invoiced by Company for the sale for commercial use of Products to
non-affiliated third parties during the relevant period, less deductions for (i)
normal and customary trade and cash discounts, credits and allowances (for
rejection or return of Products), rebates or refunds incurred or granted; and
(ii) sales, use or excise taxes and duties, and freight and insurance, to the
extent included in the gross price charged.

        (g) “New Indication” shall mean the development and commercialization of
Products in any other indication but the Launch Indication.

        (h) “Patents” shall mean those patents and patent applications that are
(1) owned by BPA or (2) licensed to BPA at any time during the term of this
Agreement with the right to sublicense under the Prime License Agreement and
that claim (i) the Product (including methods of manufacture and/or use) in the
United States; or (ii) the manufacture of Product outside of the United States.
[***]. A list of the Patents in each of (i) and (ii) as of the Effective Date is
attached as Exhibit A, which shall from time-by-time be updated as necessary to
reflect the then-current status of the Patents.

        (i) “PDE” will mean a Primary Detail Equivalent calculated as follows:
for a given time period, PDE shall equal the sum total of (1) the number of
Primary Product Presentations occurring during such time period multiplied by
1.0 and (2) the number of Secondary Product Presentation occurring during such
time period multiplied by 0.5. “Primary Product Presentation” shall mean a
presentation in which Product attributes are verbally presented for at least
fifty percent (50%) or more of the total presentation time. “Secondary Product
Presentation” shall mean a presentation in which Product attributes are verbally
presented for less than fifty percent (50%) of the total presentation time.

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission



 

  2 

--------------------------------------------------------------------------------

EXECUTION VERSION

        (j) “Products” shall mean that certain product, currently known as
Bio-E-Gel®and described in the NDA filed by BPA with the FDA in April 2006,
together with any improvements or modifications thereto.

        (k) “Royalty Term” means the period starting with the first commercial
sale of Product in the Territory and ending upon the later of (i) the expiration
of the last to expire of the Patents with at least one Valid Claim covering such
Product (including its use or manufacture) in the Territory and (ii) the twelfth
(12th) anniversary of the first commercial sale of such Product in such country.
However, if BPA or Antares obtains a patent during the term of this Agreement
that achieves exclusivity for the Product in the Territory, then the Royalty
Term shall continue for the life of that patent.

        (l) “Territory” shall mean the United States of America and those of its
territories and possessions over which the FDA has regulatory authority.

        (m) “Trademark” shall mean the registered trademark BIO-E-GEL (U.S.
Registration No. 3,046,494) for use on or in connection with pharmaceutical
products (including the Product), and all goodwill associated therewith and
symbolized thereby. In the event that FDA requests or requires that a different
trademark be used in connection with the Product, then such trademark submitted
by BPA shall be the Trademark in lieu of BIO-E-GEL; provided that if BPA has not
submitted such different trademark to the FDA on or before the Effective Date,
BPA shall reasonably consult with Company on the selection of such different
trademark.

        (n) “Valid Claim” means any claim of an issued and unexpired Patent
which has not been held unenforceable or invalid by a court or other
governmental agency of competent jurisdiction in an unappealed or unappealable
decision, and which has not been disclaimed or admitted to be invalid or
unenforceable through reissue or otherwise, which claim would be infringed by
the sale by Company of Products but for the licenses granted herein.

        2. License Grant.

        (a) BPA grants to the Company, upon and subject to all the terms and
conditions of this Agreement (i) an exclusive sublicense under BPA’s rights
under the Patents and an exclusive license under BPA’s rights to Know How to
make, have made, use, sell, offer for sale, import, and develop Products in the
Field in the Territory (and otherwise to practice and use such Patents and Know
How in the Field in the Territory to make, have made, use, sell, offer for sale,
import, and develop Products in the Field in the Territory) and (ii) a
non-exclusive sublicense (limited to Canada, New Zealand, South Africa, Israel,
Mexico, The People’s Republic of China (including Hong Kong), and Indonesia)
under BPA’s rights under the Patents and Know How to make and have made Product
for importation of such Product into the Territory for sale by Company in the
Field in the Territory, provided that Company agrees that it shall not use any
such rights for any other purpose.


 

  3 

--------------------------------------------------------------------------------

EXECUTION VERSION

        (b) BPA grants to the Company, upon and subject to all the terms and
conditions of this Agreement an exclusive license to use the Trademark on
Products in the Field in the Territory in connection with the foregoing
sub-license, as further set forth in Section 15 below.

        (c) Company recognizes that certain rights granted in this Agreement
derive from and are subservient to the Prime License Agreement. Notwithstanding
any other provision in this Agreement, this Agreement does not and shall not be
read to grant to Company any rights regarding any intellectual property that is
the subject of the Prime License Agreement that are not granted to BPA under
that Prime License Agreement. The provisions of the Prime License Agreement that
are required to be incorporated into this Agreement are reproduced in full on
the attached Exhibit B. Such provisions of the Prime License Agreement in the
form attached are hereby incorporated into this Agreement. Further, Company
agrees that it shall be bound by those obligations set forth in the Prime
License Agreement but only to the extent that the Prime License Agreement
affirmatively imposes or requires such obligations to be imposed on sublicensees
of BPA and only to the extent such obligations were in effect on the Effective
Date. As for any additional obligations under the Prime License Agreement
binding upon sublicensees which arise after the Effective Date, by amendment of
the Prime License Agreement or otherwise, Company shall be bound only to those
specific additional obligations to which it has agreed to be bound in a written
amendment to this Agreement duly executed by Company. Company shall not
knowingly take any action (or refuse to take any action) that would cause a
breach of the Prime License Agreement, and any termination of rights resulting
from such a breach shall not be an event of a breach by BPA. In connection with
the foregoing, Company shall reasonably cooperate with BPA in all respects
(including making available relevant employees, records, papers, information,
samples, specimens, and the like) to timely cure or resolve any dispute between
Antares and BPA relating to the Prime License Agreement, or any alleged breach
of the Prime License Agreement. Such cooperation shall be at BPA’s expense
unless the underlying dispute or alleged breach results from action or inaction
by Company in contravention of Company’s obligations and rights hereunder, in
which case it shall be at Company’s expense.

        (d) BPA covenants with Company that during the term of this Agreement
(i) BPA shall not take any action (or refuse to take any action) that would
cause a breach of the Prime License Agreement or termination of the rights
granted under the Prime License Agreement; (ii) BPA shall take all reasonable
actions to timely cure any breach of the Prime License Agreement, and (iii) if
BPA becomes aware of any alleged or actual breach by BPA of the Prime License
Agreement (including without limitation by receipt of a notice from Antares
thereof), BPA shall promptly provide Company a detailed notice of the nature and
circumstances of such breach and a copy of any notice provided by Antares to
BPA.

        (e) All rights and interests not expressly granted to Company are
reserved by BPA.

        (f) Company and its Affiliates and sublicensees shall not sell or
otherwise distribute Products to customers outside of the Territory or to any
party who the Company or BPA has reasonable grounds to believe is likely to
export the Products outside the Territory. Company shall require its
distributors who sell or otherwise distribute Products to make a covenant
similar to that provided by Company in this Section 2(f) with respect to
Products. All inquiries or orders received by Company for the Products to be
delivered outside the Territory shall be referred to


 

  4 

--------------------------------------------------------------------------------

EXECUTION VERSION

BPA. BPA and its Affiliates and sublicensees shall not sell or otherwise
distribute Products to customers within the Territory or to any party who the
Company or BPA has reasonable grounds to believe is likely to import the
Products into the Territory. BPA shall require its distributors who sell or
otherwise distribute Products to make a covenant similar to that provided by BPA
in this Section 2(f) with respect to Products. All inquiries or orders received
by BPA for the Products to be delivered within the Territory shall be referred
to Company.

        (g) Within thirty (30) days of the Effective Date, BPA shall provide
Company with a written report setting forth a summary and status of all Patents
and Know How as of such date. Thereafter, on each anniversary of the Effective
Date during the term of this Agreement, BPA shall provide Company with a
detailed written report setting forth a summary and status of (i) all additional
BPA Know How that BPA may develop or acquire or that BPA has not previously
disclosed to Company pursuant to this Section 2(g) and (ii) all BPA Patents that
have not been previously disclosed to Company pursuant to this Section 2(g).

        (h) During the term of this Agreement, BPA shall, at Company’s request,
exercise commercially reasonable efforts to enforce the exclusivity of the
license rights granted to BPA pursuant to the Prime License Agreement if such
rights are violated by Antares or any third-party licensee of BPA outside the
Territory.

        3. Up-Front License Fees, Royalties and Milestones.

        (a) In consideration of the rights granted herein, the Company shall pay
to BPA:

        (i) a royalty of [***]% of Net Sales of the Product distributed or sold
in the Territory in all years during the Royalty Term, as adjusted as provided
below.

        (1) Generic Competition. If a Generic Equivalent is reasonably notified
by either party under Section 14(b) to infringe a Patent available for a Product
in a country in the Territory during the Royalty Term, and Company furnishes
evidence that the marketing of such Generic Equivalent has led to a reduction in
sales of the affected Product in such country of the Territory by more than
[***] percent [***]% and (i) in the case of notification of infringement [***],
BioSante takes no action against the third party, but Company does take action
under Section 14(b)(i), or (ii) in the case of notification of infringement
[***], Company takes action under Section 14(b)(ii), then the royalty rates set
forth in Section 3(a)(i) with respect to such Product in such country shall be
reduced by [***] percentage [***] (i.e. from [***]% to [***]%) on a
going-forward basis for such Products in such country, during all times in which
the Generic Equivalent with respect to such Products remains on sale in such
country.

        (2) Single Royalty. The royalty provided in Section 3(a)(i), as
adjusted, shall not increase for a Product by reason of such Product being
covered by more than one Valid Claim or such Product being covered both by one
or more Valid Claims and by Know How.

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission



 

  5 

--------------------------------------------------------------------------------

EXECUTION VERSION

        (ii) milestone payments as follows:

        (1) $3.5 million on signing of this Agreement; and

        (2) $7 million that becomes fully earned and accrued in favor of BPA

        (3) on receipt of FDA approval to commence marketing a Product for the
Launch Indication in the United States (“FDA Approval”), provided that Company
may for its convenience delay the actual payment of such milestone until the
earlier of fourteen weeks after FDA Approval or first commercial sale of a
Product in the United States; and

        (4) $3 million on the first anniversary of achievement of the milestone
described in Section 3(a)(ii)(2); provided, however, that in the event that FDA
Approval is received for the lowest dose that BPA tested in Phase III clinical
trials, BPA shall be entitled to an additional $500,000 (total of $3.5 million)
for this milestone.

        (iii) additional milestone payments as follows:

        (1) $[***] upon the first achievement of $[***] of Net Sales of the
Product in the Territory in a calendar year;

        (2) and additional $[***] upon the first achievement of $[***] of Net
Sales of the Product in the Territory in a calendar year;

        (3) an additional $[***] upon the first achievement of $[***] of Net
Sales of the Product in the Territory in a calendar year;

        (4) an additional $[***] upon the first achievement of $[***] of Net
Sales of the Product in the Territory in a calendar year;

        (5) after the achievement of the milestone provided in Section
3(a)(iii)(4) and after commercial launch of the Product in the Territory for the
Launch Indication, a bonus sales milestone of either (A) an additional $[***] if
Net Sales of the Product in the Territory in the immediately following calendar
year is at least $[***] but less than $[***] or (B) an additional $[***] if Net
Sales of the Product in the Territory in the immediately following calendar year
is at least $[***] (but not both (A) and (B));

        (6) after the achievement of the milestone provided in Section
3(a)(iii)(5), a bonus sales milestone of either (A) an additional $[***] if Net
Sales of the Product in the Territory in the immediately following calendar year
is at least $[***] but less than $[***] or (B) an additional $[***] if Net Sales
of the Product in the Territory in the immediately following calendar year is at
least $[***] (but not both (A) and (B)); and

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission



 

  6 

--------------------------------------------------------------------------------

EXECUTION VERSION

        (7) after the achievement of the milestone provided in Section
3(a)(iii)(6), a bonus sales milestone of either (A) an additional $[***] if Net
Sales of the Product in the Territory in the immediately following calendar year
is at least $[***] but less than $[***] or (B) an additional $[***] if Net Sales
of the Product in the Territory in the immediately following calendar year is at
least $[***] (but not both (A) and (B)).

        Company shall make each of the payments provided in 3(a)(iii) within ten
(10) business days after the occurrence of the applicable milestones. Company
shall make the payments provided in 3(a)(ii), and (iii) above only once, upon
the first achievement of the applicable milestone by the first Product in a
country in the Territory, no matter how many additional times the applicable
milestone is achieved.

        With the exception of the initial payment required by 3(a)(ii)(1),
Company shall make the payments provided in 3(a)(ii) and 3(a)(iii) above into an
escrow account identified to Company by BPA that is established for the benefit
of both BPA and Antares. BPA agrees that each such payment by Company into such
escrow account shall satisfy Company’s obligation for such payment to BPA
notwithstanding any dispute that may arise concerning the operation of the
escrow account. Antares is a third party beneficiary of this Agreement solely
with respect to this provision concerning payments into the escrow account.
Company shall make the initial payment required by 3(a)(ii)(1) by paying 75%
($2,625,000) to BioSante and 25% ($875,000) to Antares by wire transfer as
follows:

  For Antares:


  Bank name and address:


  [***]
Account name: [***]
Account number: [***]
ABA: [***]


  For BioSante:


  [***]
ABA [***]
Acct [***]
Account Name [***]


  4. Reports and Payments.


[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission



 

  7 

--------------------------------------------------------------------------------

EXECUTION VERSION

        (a) On or before the last business day of January, April, July, and
October of each year of this Agreement, the Company shall submit to BPA a
written report with respect to the preceding calendar quarter (the “Payment
Report”) stating:

        (i) Gross sales and Net Sales made by the Company during such quarter
and an itemization of deductions from gross sales to Net Sales;

        (ii) In the case of transfers of Products to an Affiliate of the Company
for sale, rental, or lease of such Products by the Affiliate to third parties,
Net Sales by the Affiliate to third parties during such quarter;

        (iii) A calculation under Section 3 of the amounts due to BPA, making
reference to the application subsection thereof.

        (b) Simultaneously with the submission of each Payment Report, the
Company shall make payments to BPA of the amounts due for the calendar quarter
covered by the Payment Report.

        (c) Inspections and Audit. Company shall keep full, true and accurate
books of account containing particulars and reasonable supporting documentation
which may be necessary for the purpose of determining the Net Sales of Products,
royalties due thereon and the statements provided by Company pursuant to Section
4(a) above. Such records shall be kept at Company’s principle place of business,
and shall be open at all reasonable times and upon reasonable advance notice to
the inspection of Antares, BPA, or an independent certified public accounting
firm retained by Antares or BPA, and reasonably acceptable to Company, for the
purpose of verifying any payment made under this Agreement. The party initiating
the inspection and audit (Antares or BPA) shall bear the full cost of any such
audit, unless the audit discloses that the amount due during any period audited
exceeds the amount paid by (i) ten percent (10%) or more during the first two
(2) years following first commercial sale of a Product in any country in the
Territory; or (ii) five percent (5%) or more thereafter, in which case Company
shall bear the full cost of such audit. Any additional royalty found in such
audit to be due BPA shall be paid by Company within thirty (30) days after such
finding.

        (d) Interest. In the event any amount due and payable under this
Agreement is not paid by the due date, then the party owing such amount shall
pay to the other party, without being requested by such other party, interest on
the total outstanding amount at one and one half percent (1.5%) per month, in
United States Dollars.

        5. Product Approvals.

        (a) Launch Indication Approval. BPA shall use its commercially
reasonable efforts for the good faith prosecution of its pending NDA for
Bio-E-Gel for the Launch Indication; provided, BPA’s commercially reasonably
efforts shall include, at a minimum, performing all regulatory and clinical work
for FDA Approval in the United States of Product for the Launch Indication
(except for changes arising out of non-FDA required marketing, packaging, or


 

  8 

--------------------------------------------------------------------------------

EXECUTION VERSION

manufacturing changes) at its sole expense not to exceed a fully burdened cost
of $[***]. After the Effective Date, Company will have the right to participate
in all formal meetings with the FDA regarding such FDA Approval. BPA agrees to
provide Company with copies of all correspondence and documents to and from FDA
and all notices received from FDA and to also provide Company with regular
updates as Company may reasonably request. If further or additional regulatory
work and clinical studies are required by the FDA in order to obtain such FDA
Approval and the fully burdened cost to BPA will exceed $[***], Company shall
have the option, but not the obligation, to fund the excess. If Company declines
to fund the excess, and if BPA also declines to fund the excess, then either
party shall be permitted to terminate this Agreement and such termination will
be deemed not to be caused by the breach of either party and will be deemed not
to be a termination by Company under Section 16(d). In the event of termination
under this Section 5(a), BPA agrees to refund to Company the $3,500,000 initial
payment paid by Company to BPA pursuant to Section 3(a)(ii)(1), less any amount
actually paid by Company to Antares on account of such initial payment under the
Prime License Agreement; provided, however, BPA shall use its commercially
reasonable efforts to obtain a refund of any portion of sub-licensee payments
paid to Antares under the Prime License Agreement, and shall promptly pay over
to Company any such amounts recovered from or credited by Antares.

        (b) Transfer of NDA. Upon FDA Approval of Bio-E-Gel for the Launch
Indication, BPA agrees to assign, and hereby assigns, all right, title and
interest in and to its NDA for Bio-E-Gel for the Launch Indication to Company,
shall promptly transfer all documentation related to such NDA to Company and
agrees to take all such further commercially reasonable action and promptly
execute such further documents as may be reasonably necessary or desirable to
give full effect to such assignment (including without limitation filing any
related documents with the FDA). After such transfer Company shall be solely
responsible for (i) post FDA Approval regulatory obligations for the Product,
including without limitation the preparation and submission of annual reports,
the reporting of adverse events, and cooperating with governmental regulatory
agencies; (ii) communication with third parties regarding the Product in the
Field in the Territory, including without limitation responding to complaints
and medical inquiries; (iii) investigating all complaints and adverse drug
experiences related to the Product in the Field in the Territory; and (iv)
conducting any voluntary or involuntary recalls of Product in the Territory,
including without limitation recalls required by any governmental authority and
recalls deemed reasonably necessary by Company or BPA.

        (c) Post-Approval Studies. In the event the FDA requires a Phase IV
study, BPA shall conduct such study but shall only be responsible for [***]% of
the fully burdened cost and expense of any Phase IV commitment up to a maximum
of $[***], with Company responsible for the excess. BPA shall from time to time
invoice Company for Company’s share of such costs and expenses, and Company
shall pay such invoices within thirty (30) days of receipt.

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission



 

  9 

--------------------------------------------------------------------------------

EXECUTION VERSION

        (d) Pre-Approval Changes. Without limiting BPA’s responsibilities
pursuant to Section 5(a), Company shall be solely responsible, at its own
expense, for all regulatory or clinical work, requirements, cost or expense
arising out of any marketing, manufacturing or packaging changes initiated or
requested by Company in writing prior to FDA Approval. By way of example and not
limitation, Company has requested that BPA develop [***]formats of Product for
detailing and sample purposes, which such development BPA has commenced, and
Company shall going forward direct such development at its discretion and shall
be responsible for all such fully burdened development costs and expenses for
such formats incurred after the Effective Date. If Company determines to
discontinue such development, it shall give reasonable advance written notice to
BPA, and BPA shall then have the right, but not the obligation, to continue such
development at its sole cost and expense.

        (e) New Indications. Company shall have the right, in its sole
discretion, to conduct development and commercialization of the Product for any
New Indication in the Territory, subject to and in accordance with the terms and
conditions of this Agreement. If Company decides to pursue any such New
Indication, Company shall be solely responsible at its sole cost and expense for
accomplishing all Product development and commercialization, including without
limitation (1) any pre-clinical, clinical and regulatory work, additional
clinical testing or other studies and manufacturing requirements relating to the
Product for such New Indication; (2) all FDA and other regulatory obligations
post approval for such New Indication; and (3) any other Product and medical
requirements relating to the sale or marketing of the Product for such New
Indication. Subject to Section 5(f), Company agrees to provide BPA with copies
of all correspondence and documents to and from FDA and all notices received
from FDA regarding such New Indication and to also provide BPA with regular
updates as BPA may reasonably request.

        (f) Data Sharing. BPA and Company agree to provide one another
immediate, full and free access to the clinical data and results generated by or
on behalf of each (including by Affiliates and sublicensees of such party and,
in the case of BPA, information received from Antares) with respect to the
Products, and each agrees that the other may utilize all such data and results
directly or through permitted (sub) licensees in pursuit of product approvals in
their respective geographical areas (the Territory for Company and all other
areas for BPA). BPA shall use commercially reasonable efforts to obtain such
data from other licensees or sublicensees, but BPA shall have no obligation to
share or provide any such information and data regarding Products with Company
under this Section 5(f) if such information is not freely available to BPA with
the right to share same with Company. For the avoidance of doubt, BPA shall have
the absolute right to freely share all such data and results obtained from
Company with Antares.

        (g) Adverse Events. The parties shall promptly notify each other of any
material information related to adverse events with Products to the extent
required by applicable law to

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission



 

  10 

--------------------------------------------------------------------------------

EXECUTION VERSION

allow the parties to timely comply with their adverse event and safety data
reporting legal obligations worldwide (including as these legal obligations may
be updated in future). Each party shall require its Affiliates and Product
licensees and sublicensees to comply with this Section 5(g).

6. Diligence; Compliance With Law.

        (a) The Company shall use its best commercially reasonable efforts to
manufacture, market, sell and distribute Products for commercial sale and
distribution throughout the Territory.

                (i) Company shall provide a minimum of [***]sales
representatives to detail the Product for the commercial launch for Launch
Indication in the Territory at the time of such commercial launch, and a minimum
of [***] sales representatives to detail the Product for the Launch Indication
in the Territory [***] after such commercial launch. Without limiting the
foregoing, Company shall provided a minimum cumulative total of [***] PDEs as of
[***] after commercial launch of the Product for the Launch Indication in the
Territory, a minimum cumulative total of [***] PDEs as of [***] after such
commercial launch and a minimum cumulative total of [***] PDEs as of [***] after
such commercial launch. Company shall use promotional and sales efforts for the
Product for the Launch Indication in the Territory that is not less than such
promotional and sales efforts and financial commitment for other products of
similar size and market potential promoted and sold by Company in the Territory
and not less than such promotional and sales efforts and financial commitment
made by other similarly situated pharmaceutical companies for products of
similar size and market potential. Company shall use best commercially
reasonable efforts to fully launch its promotion and sale of the Product for the
Launch Indication in the Territory within [***] following FDA Approval, but no
later than [***] following receipt of commercial quantities of salable Product
for commercial sale after FDA Approval. Failure to launch with [***] following
receipt of such commercial quantities of Product after FDA Approval shall be
deemed a material breach of this Agreement.

                (ii) During the term of the Agreement the Company shall not
make, have made, market, sell, offer for sale, or distribute transdermal
estrogen-only products (delivered as a gel and not with a patch or another
transdermal delivery method) for once daily application that directly compete
with the Product for the Launch Indication in the Territory. However, in the
event that Company is acquired by a third party that is marketing a competing
product in at the time of acquisition, this Section 6(a)(ii) shall not require
the acquiring company to discontinue sales of such product so long as the
acquiring company complies in all other respects with the obligations to
diligently sell and promote the Product.

        (b) The Company shall at all times comply with and adhere to all
statutes, ordinances, laws, regulations, and the like in its conduct of all of
its activities under this Agreement,

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission



 

  11 

--------------------------------------------------------------------------------

EXECUTION VERSION

including without limitation in the manufacture, marketing, advertising,
promotion, distribution, and sale of the Products.

        (c) The Company shall promptly provide BPA with copies of all
promotional materials used by Bradley for marketing the Product in the Field in
the Territory. The Company shall also provide BPA an annual summary report of
its commercialization of the Product, including copies of the Company’s actual
draft sales and marketing plans, and afford BPA a reasonable opportunity to
provide input into same and meet with the Company to discuss; provided, however,
that this shall not be construed as a right of BPA to approve such sales and
marketing plans. In addition, the Company shall provide BPA a mid-year update to
such report summarizing any further developments in the commercialization of the
Product.

        (d) The Company shall provide BPA with copies of all correspondence and
documents to and from FDA and all notices received from FDA concerning the
Product, and also provide BPA with regular updates as BPA may reasonably
request.

7. Proprietary Rights. Company acknowledges and agrees that as between Company
and BPA, BPA shall have and obtain title to and ownership in the formulation of
the Products, the Patents and the Know How (as that term is defined in the Prime
License Agreement), including, but not limited to, any and all improvements,
developments, and inventions thereof that cover the Products, if any. For the
avoidance of doubt, any inventions made by Company during the term of the
Agreement that do not cover the Products shall remain the property of Company.
Nothing in this Agreement shall be interpreted to grant any ownership, license
or other right to any party in or to any improvement, development or invention
of Company arising from its research and development activities generally to the
extent such activities are not directed toward the Product. Nothing in this
Agreement shall be interpreted to cause any information relating to Company’s
research and development activities generally to the extent such activities are
not directed toward the Product to be considered the Confidential Information of
any party other than Company.

8. Manufacturing.

        (a) The Company shall use its best commercially reasonable efforts to
have the Product manufactured at all times in sufficient quantities to supply
any demand and any government or commercial requirements, and at all times shall
ensure that such manufacture complies with applicable law.

        (b) Technology Transfer.

        (i) Promptly after the Effective Date, BPA and its Affiliates shall, and
BPA shall use its good faith efforts to cause its contractors, including without
limitation DPT Laboratories, Ltd., 4040 Broadway, Suite 401, San Antonio, TX,
78209 (“DPT”), who have been manufacturing Product (in any and all forms) to,
perform all technology transfer required to establish all then-current
manufacturing processes (including analytical methods) for Products (in any and
all forms) at Company’s manufacturing facility or the manufacturing facility of
Company’s chosen supplier. To be clear, this technology transfer shall include
without limitation the transfer by BPA of all manufacturing data and Know How
and copies of any FDA correspondence with respect to manufacture of Product.
Company shall have the right to share


 

  12 

--------------------------------------------------------------------------------

EXECUTION VERSION

all such manufacturing data and Know How with any manufacturer the Company
engages to manufacture Product, under terms of confidentiality and non-use no
less stringent than those present in this Agreement. Notwithstanding anything to
the contrary in this Section, Company’s right and ability to receive such
information from DPT is subject to the Research and Development Services
Agreement between BPA and DPT dated as of May 28, 2003 (the “DPT Agreement”),
and Company may be required by DPT to undertake certain confidentiality
obligations provided in Section 8 of the DPT Agreement and exclusivity
obligations provided in Section 7 of the DPT Agreement, in each case as imposed
on BPA in accordance with the DPT Agreement, in order to receive information
from DPT, it being understood, however, that such exclusivity obligation is
conditioned upon DPT honoring its obligations under the DPT Agreement and the
DPT Agreement being in full force and effect. If requested by Company, BPA shall
use commercially reasonable efforts (not requiring the payment of money or
assumption of other obligations) to assist Company in negotiating with DPT a
commercially reasonable manufacturing price for the Product for the benefit of
Company.

        (ii) At the request of Company, BPA shall reasonably assist Company with
arranging for manufacture of Product to be performed after the Effective Date by
DPT, including without limitation by facilitating introductions of Company’s
representatives to, and the commencement of discussions by such representatives
with, such contacts within DPT as are then reasonably available to BPA or any of
its Affiliates, and offering assistance and consultation to Company’s
representatives with respect to the conduct of any such discussions with DPT.
BPA shall request that DPT, and give DPT the right to, work collaboratively with
and disclose BPA Confidential Information to Company regarding the manufacture
of Product in the Field in the Territory subject to this Agreement and the Prime
License Agreement. Company shall request that DPT, and give DPT the right to,
work collaboratively with and disclose Company Confidential Information to BPA
regarding the manufacture of Product in the Field in the Territory subject to
this Agreement and the Prime License Agreement.

        (iii) Promptly after the Effective Date, BPA shall assign to Company,
and Company shall accept assignment, of the DPT Agreement, provided that BPA
shall remain responsible for any obligations that it may have to DPT under the
DPT Agreement that are due and existing at the time of such assignment
(including, to be clear, indemnification obligations for actions occurring prior
to the time of such assignment). Company agrees that any confidential
information of BPA held by DPT shall remain the property of BPA and be governed
by the confidentiality provisions of this Agreement. Upon the termination or
expiration of this Agreement, the Company shall reassign the DPT Agreement to
BPA and BPA shall accept assignment, provided that the Company shall remain
responsible for any obligations that it may have to DPT under the DPT Agreement
that are due and existing at the time of such reassignment (including, to be
clear, indemnification obligations for actions occurring prior to the time of
such reassignment).

        (c) Tag Along Manufacturing. BPA shall have the right to place orders
for reasonable quantities of Product for sale by BPA or BPA’s licensees outside
the Territory when Product is being made by or for Company; provided, however,
if BPA and BPA’s licensees intend to order sufficient quantities of Product to
comprise a complete manufacturing batch of Product, BPA and its licensees shall
place their own order for such Product independently of Company’s orders.
Company shall give BPA as much advance notice as reasonably possible,


 

  13 

--------------------------------------------------------------------------------

EXECUTION VERSION

but in no event less than best commercially reasonable notice, for each
manufacturing run to enable BPA to exercise its rights under this Section 8(c).
BPA shall pay Company’s actual out of pocket cost for such manufacture including
any surcharges imposed by the manufacturer for partial batches and special
packaging and labeling requirements. BPA shall make payments for its orders
either directly to the manufacturer or to Company, and shall take delivery
either directly from manufacturer or from Company, with the details of same to
be negotiated in good faith between BPA and Company (subject to the default
rules of the Uniform Commercial Code if agreement on the details is not
reached). In the event that the manufacturer is not able to fill the entire
quantity ordered by Company and BPA, it shall fill the orders on a pro rata
basis.


9. Confidentiality.

        (a) Confidential Information. In connection with this Agreement, the
parties may provide to each other Confidential Information, including without
limitation each party’s invention disclosures, proprietary materials and/or
technologies, economic information, business or research strategies, trade
secrets and material embodiments thereof. As used herein, “Confidential
Information” means any information of a confidential or proprietary nature
disclosed by a party to this Agreement to the other party, including, in the
case of Company, royalty reports or development reports submitted pursuant to
this Agreement. For the avoidance of doubt, any such Confidential Information
related to the Product shall be considered BPA’s Confidential Information.

        (b) Confidentiality and Non Use. The recipient of the disclosing party’s
Confidential Information shall use such Confidential Information solely to
exercise its rights and perform its obligations under this Agreement, and in the
case of BPA only, under the Prime License Agreement (including, without
limitation, the right to use and disclose such Confidential Information in
regulatory applications and filings), unless otherwise mutually agreed in
writing. The recipient of a disclosing party’s Confidential Information shall
maintain such Confidential Information in confidence, and shall disclose such
Confidential Information only to those of its employees, agents, consultants,
sublicensees, attorneys, accountants, advisors, and in the case of BPA only,
licensor with respect to the Product who have a reasonable need to know such
Confidential Information and who are bound by obligations of confidentiality and
non-use no less restrictive then those set forth herein. The recipient of the
other party’s Confidential Information shall take the same degree of care that
it uses to protect its own confidential and proprietary information of a similar
nature and importance (but in any event no less than reasonable care).

        (c) Exclusions. Confidential Information shall not include information
that: (i) is in the recipient’s possession prior to receipt from the disclosing
party as demonstrated by contemporaneous documentation; (ii) is or becomes,
through no fault of the recipient, publicly known; (iii) is furnished to the
recipient by an unaffiliated third party without breach of a duty to the
disclosing party; (iv) is independently developed by the recipient without use
of, application of or reference to the disclosing party’s Confidential
Information as demonstrated by contemporaneous documentation.

        (d) Legal Disclosures. It shall not be a violation of this Section 9 to
disclose Confidential Information to the extent required to be disclosed under
applicable law, provided


 

  14 

--------------------------------------------------------------------------------

EXECUTION VERSION

that the recipient, to the extent possible and in accordance with applicable
law, shall give the disclosing party prior written notice of the proposed
disclosure and shall cooperate fully with the disclosing party to minimize the
scope of any such required disclosure.

        (e) Survival. All obligations of confidentiality and non-use imposed
under this Section 9 shall survive for five (5) years after the termination or
expiration of this Agreement.

        (f) Communications with BPA’s Licensor. For clarity and without
limitation, during the term of this Agreement, the Company shall not directly
communicate with BPA’s licensor with respect to the Product unless specifically
provided for in this Agreement or unless otherwise specifically authorized in
writing by BPA.

10. Warranty.

        (a) BPA represents and warrants to, and covenants with, Company as
follows:

                    (i) Title; Encumbrances. As of the Effective Date, (a) it is
the sole and lawful owner or exclusive licensee of the entire right, title and
interest in the Patents and Know How in the Territory; and (b) there are no
material outstanding liens, security interests, pledges, charges, mortgages,
restrictions, interests and/or encumbrances of any kind in or burdening any of
the Patents or Know How in the Territory.


                    (ii) Prime License Agreement. As of the Effective Date, (a)
the Prime License Agreement is in full force and effect; (b) the copy of the
Prime License Agreement that BPA has disclosed to Company on or before the
Effective Date is a true and accurate copy of such agreement as in effect as of
the Effective Date; (c) the Prime License Agreement is fully enforceable against
Antares to the same extent as it would have been against Permatec upon execution
thereof; (d) BPA has made all payments and fulfilled all material obligations
due and/or owed under the Prime License Agreement for which the payment or other
obligation arose on or before the Effective Date; (e) BPA is not in material
breach of the Prime License Agreement and has received no notice of breach
thereunder; and (f) the only Patents that as of the Effective Date have been
in-licensed were in-licensed pursuant to the Prime License Agreement.


                    (iii) Other Licenses. As of the Effective Date, BPA has not
granted, and shall not grant during the term of this Agreement, expressly or
otherwise, any assignment, license or other extension or rights, covenant not to
sue, or other similar interest or benefit, exclusive or otherwise, to, under or
in the Patents or the Trademark, in the Field and in the Territory, that remains
in effect or in force as of the Effective Date, other than to Company pursuant
to this Agreement.


                    (iv) Non-infringement of Third Party Rights. To the best
knowledge of BPA’s executive officers without a duty of inquiry, no patents or
trade secret rights owned or controlled by an unaffiliated third party dominate,
or would be infringed or misappropriated by the manufacture, use, sale, offer
for sale or importation of Products (in the case of all activities other than
manufacture, in the Territory), and BPA has received no written claims relating
to any claims of such domination, infringement or misappropriation



 

  15 

--------------------------------------------------------------------------------

EXECUTION VERSION

                    (v) Claims. As of the Effective Date, (a) there are no
claims, actions, suits or proceedings commenced, pending or threatened against
it or any of its Affiliates that will, could or might in any way materially
affect or relate to the rights and benefits granted to Company hereunder; and
(b) BPA has not received written notice that any third party intends to
challenge the patentability or validity of any Patent or Trademark.


                    (vi) Third-Party Activities; Grounds. As of the Effective
Date, to the best knowledge of BPA’s executive officers without a duty of
inquiry, BPA is unaware of any (a) activities by third parties that would
constitute material infringement or misappropriation of the Patents or Trademark
(in the case of pending claims, evaluating them as if they were issued); and (b)
grounds existing on which any claims, actions, suits or proceedings might be
commenced against Company with respect to the Patents or Trademark.


                    (vii) Patents. Exhibit A contains a complete list of all
Patents that it or any of its Affiliates owns or controls, as of the Effective
Date, that cover the Products or their manufacture.


                    (viii) Clinical Data. As of the Effective Date, (a) the NDA
pending for the Product contains a complete data package that is to the best
knowledge of BPA’s executive officers without a duty of inquiry and BPA’s good
faith belief sufficient for FDA Approval of such NDA; (b) BPA has disclosed all
material pre-clinical and clinical data regarding the Product in the Territory
to both the FDA and Company; (c) BPA has provided Company with copies of all
correspondence and documents to and from FDA and all notices received from FDA
regarding the Product or the NDA; (d) BPA has performed all clinical studies
regarding the Product in material compliance with all applicable laws and
guidelines and good clinical practice; (e) to the extent post-FDA Approval
studies are required by the FDA as further described in Section 5(c) for the
Launch Indication for the Product, BPA shall perform all such studies in
material compliance with all applicable law and guidelines and good clinical
practice.


                    (ix) Safety and Efficacy Data. As of the Effective Date, BPA
has disclosed to Company all material safety- and efficacy-related data and
information (including without limitation toxicology, carcinogenicity and
mutagenicity data and information) generated by, disclosed to and/or known to
BPA (or that BPA reasonably should know) regarding Products and any information
required to fairly and accurately interpret such data and information and make
BPA’s disclosures thereof to Company complete, accurate and not misleading.


                    (x) No Debarment. As of the Effective Date, in the course of
developing Products, BPA has not, and to its knowledge no other party has,
engaged any person who has been debarred by the FDA or is the subject a
debarment proceedings by the FDA, and BPA hereby covenants that it and its
Affiliates shall not do so during the Term.


                    (xi) Competing Products. During the term of the Agreement
BPA shall not make, have made, market, sell, offer for sale, or distribute
transdermal estrogen-only products (delivered as a gel and not with a patch or
another transdermal delivery method) for once daily application that directly
compete with the Product for the Launch Indication in the Territory. However, in
the event that BPA is acquired by a third party that is marketing a competing
product in at the time of acquisition, this Section 10(a)(xi) shall not require
the acquiring



 

  16 

--------------------------------------------------------------------------------

EXECUTION VERSION

company to discontinue sales of such product so long as the acquiring company
complies in all other respects with the terms of this Agreement.

        (b) Other than as expressly provided in this Agreement, neither party
makes any warranty and makes no representation, express or implied, regarding
the Product, Patents or the Trademark or Materials. IN PARTICULAR, BUT WITHOUT
LIMITATION OF THE GENERALITY OF THE PRECEDING SENTENCE, EACH PARTY HEREBY
EXPRESSLY DISCLAIMS AND DOES NOT GIVE ANY WARRANTY AND MAKES NO REPRESENTATION
WITH RESPECT TO THE PRODUCTS, PATENTS, AND TRADEMARK AND MATERIALS OR ANY
CLINICAL TRIALS CONDUCTED BY EITHER PARTY REGARDING THE PRODUCT AND THE RESULTS
THEREOF, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF COMPLETENESS, ACCURACY,
VALIDITY, ENFORCEABILITY, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE THEREOF, IN PARTICULAR WITH RESPECT TO FDA APPROVAL OF THE
NDA. ALL LIABILITIES, REPRESENTATIONS, AND WARRANTY BY EACH PARTY ARE EXPRESSLY
DISCLAIMED.

        (c) IN NO EVENT WILL EITHER PARTY HAVE ANY LIABILITY TO THE OTHER FOR
ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF
ADVISED OF THE POSSIBILITY THEREOF. THE ALLOCATION OF LIABILITY IN THIS
PARAGRAPH REPRESENTS THE AGREED AND BARGAINED FOR UNDERSTANDING WITH RESPECT TO
THE ALLOCATION OF RISKS INHERENT IN THIS AGREEMENT.

11. Prohibition Against Use of Names; Confidentiality of Agreement.

        (a) Neither party shall use the name, insignia, or symbols of the other
party, its faculties or departments, or any variation or combination thereof, or
the name of any director, officer, employee, agent or representative of such
other party for any advertising, packaging or other promotional or publicity
purpose without such other party’s prior written consent; provided, however,
that either party may identify the other party if required by law, regulation,
court order or the rules of any securities exchange on which the identifying
party’s stock is traded. Upon execution of this Agreement, BPA and Company may
each issue a press release in the form annexed hereto as Exhibit C1 and Exhibit
C2, respectively. Either party may issue future press releases regarding this
Agreement with the prior written approval of the other party, such approval not
to be unreasonably withheld or delayed (and in any event provided within three
(3) days). Once the content of a press release has been approved by the other
party, a party may release future press releases that contain substantially the
same content without additional approval. Upon issuing any press release, the
party doing so shall simultaneously copy the other party.

        (b) Subject to the provisions of this Section 11, including the
exception for any public disclosures made in compliance with the terms of
Section 11(a), the parties agree that the terms of this Agreement are
confidential and will not be disclosed by either party to any third party
(except to a party’s professional advisor) without advance written permission of
the other party, provided that either party may make any filings or disclosures
of this Agreement or its terms


 

  17 

--------------------------------------------------------------------------------

EXECUTION VERSION

required by law or regulation in any country so long as such party uses its
reasonable efforts to obtain confidential treatment for portions of this
Agreement as available, consults with the other party, and permits the other
party to participate, to the extent practicable, in seeking a protective order
or other confidential treatment, and further provided that either party may
disclose the terms of this Agreement to a third party (and its professional
advisors) when such disclosure is reasonably necessary in connection with (i) a
merger, acquisition, placement, investment, or other such transaction with such
third party, or (ii) the sale of securities to or other financing from such
third party or a financing underwritten by such third party, in which case
disclosure may be made to any person or entity to whom such third party sells
such securities (and its professional advisers). Advance written permission for
disclosure will not be required when a party is ordered to disclose information
concerning the Agreement by a competent tribunal or such disclosures are
required by law, regulation, or stock exchange rules, except that such party
will make all reasonable efforts to limit any disclosure as may be required in
the course of legal proceedings by entry of an appropriate protective and
confidentiality order, and will provide the other party with as much advance
notice of such circumstances as is practicable.

12. Compliance with Governmental Obligations.

        (a) Each party shall comply upon reasonable notice from the other party
with all governmental requests related to the Product or this Agreement directed
to either party, including without limitation by providing all information, data
and assistance necessary to comply with legitimate governmental requests related
to the Product or this Agreement. Each party shall promptly notify the other
party of all such governmental requests.

        (b) The Company shall ensure that its activities under this Agreement
including but not limited to marketing, sale and commercial distribution of the
Product comply with all government regulations in force and effect including,
but not limited to, federal, state, and municipal legislation and regulations.

13. Indemnity and Insurance.

        (a) The Company will indemnify and hold BPA, its Affiliates and their
respective officers, directors, employees and agents (collectively the “BPA
Indemnitees”) harmless against any and all losses, damages, liabilities,
judgments, fines, amounts paid in settlement, expenses and costs of defense
(including without limitation reasonable attorneys’ fees) (collectively
“Losses”) resulting from any action, suits, claims, demands, or prosecutions
brought or initiated by a third party (each a “Third Party Claim”) to the extent
such Third-Party Claim arises out of (i) the breach or alleged breach of any
representation, warranty or covenant by Company contained herein; (ii) the
negligence or willful misconduct of any Company Indemnitee; and (iii) the
development, manufacture, storage, handling, use, sale, offer for sale or
importation of Product by or for Company and its Affiliates, sublicensees and
distributors; provided that such indemnity shall not apply to the extent BPA has
an indemnification obligation pursuant to Section 13(b)(ii) for such Loss.

        (b) BPA shall indemnify, hold harmless and defend Company, its
Affiliates and sublicensees, and their respective officers, directors, employees
and agents (the “Company Indemnitees”) from and against any and all Losses
resulting from any Third Party Claim against


 

  18 

--------------------------------------------------------------------------------

EXECUTION VERSION

them to the extent that such Third Party Claim arises out of (i) the breach or
alleged breach of any representation, warranty or covenant by BPA contained
herein; (ii) the negligence or willful misconduct of any BPA Indemnitee, or
(iii) the development, manufacture, storage, handling, use, sale, offer for sale
or importation of Products by or for BPA Indemnitees; provided that such
indemnity shall not apply to the extent Company has an indemnification
obligation pursuant to Section 13(a)(ii) for such Loss.

        (c) Procedure. A party whose BPA Indemnitee or Company Indemnitee is
entitled to be indemnified pursuant to this Section 13 (the “Indemnified Party”)
shall give prompt notice of the Third Party Claim to the other party (the
“Indemnifying Party”) and the Indemnifying Party shall defend against such Third
Party Claim with the reasonable cooperation of the Indemnified Party; provided
that the Indemnifying Party shall not make any settlement of any such Third
Party Claim that includes an admission of liability by the Indemnified Party or
adversely affects the intellectual property of the Indemnified Party without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, conditioned or delayed. The Indemnified Party shall have
the right to be present in person or through counsel at substantive legal
proceedings relating to the Third Party Claim giving rise to the Indemnified
Party’s right to indemnification hereunder. If the parties cannot agree as to
the application of Sections 13(a) and 13(b) to any Loss or Third Party Claim,
the parties may conduct separate defenses of such Third Party Claim. In such
case, each party further reserves the right to claim indemnity from the other in
accordance with Sections 13(a) and 13(b) upon resolution of such underlying
Third Party Claim.

        (d) Company shall maintain, during the term of this Agreement,
comprehensive products liability insurance with reputable and financially secure
insurance carriers reasonably acceptable to BPA (but in no event less than rated
A by AM Best) to cover the activities of the parties related to the Product
hereunder, for minimum limits of $10,000,000 combined single limit for bodily
injury and property damage per occurrence and in the aggregate. Such insurance
shall include BPA as an additional named insured. Such insurance shall be
written to cover claims incurred, discovered, manifested, or made during or
within three (3) years after the expiration of this Agreement.

        (e) Each of BPA and Company shall at all times comply with all statutory
workers’ compensation and employers liability requirements covering its
employees with respect to activities performed under this Agreement.

        (f) BPA shall add Company as an additional named insured on BPA’s
clinical trial insurance, solely with respect to clinical trials conducted by
BPA relating to the Product in the Field in the Territory, should it be
necessary to conduct Phase IV clinical trials as per Section 5(c). BPA shall
maintain: (i) comprehensive general liability insurance and (ii) during any such
clinical trials conducted by BPA related to the Product in the Field in the
Territory, comprehensive clinical trial liability insurance to cover such
clinical trials, in each case with reputable and financially secure insurance
carriers reasonably acceptable to Company (but in no event less than rated A by
AM Best).


 

  19 

--------------------------------------------------------------------------------

EXECUTION VERSION

14. Intellectual Property.

        (a) Patent Prosecution. As between the parties and to the extent that
BPA has the right to do so under the Prime License Agreement: (i) BPA shall be
responsible for the preparation, filing, prosecution and maintenance of the
Patents in the Territory; provided, however, that Company shall reimburse BPA
for any such costs and (ii) BPA shall reasonably cooperate with Company to seek
Company’s input and comments on prosecution strategy, and shall provide Company
with a copy of each submission made by BPA to a patent authority in the
Territory regarding a Patent. Notwithstanding anything in the foregoing, if BPA
(and any third party with the right to prosecute or maintain any Patent under
the Prime License Agreement) determines in its sole discretion to abandon or not
maintain such Patent anywhere in the Territory, then BPA shall provide Company
with thirty (30) days prior written notice before any relevant deadline relating
to the relevant Patent and shall offer in writing to Company the transfer of the
respective Patent (if owned by BPA) or transfer of the right to prosecute and
maintain the relevant Patent (if in-licensed to BPA). In the event Company
accepts such offer to transfer the Patent within thirty (30) days after receipt
of the offer, BPA shall take all measures necessary for the transfer and
assignment of the Patent to Company and shall execute all documents necessary
therefore. In the event Company does not accept BPA’s offer within the thirty
(30) days time period, BPA is free to abandon the respective Patent. Further, to
the extent permissible under the Prime License Agreement, BPA agrees to use good
faith efforts to persuade Antares to add independent claims that solely cover
estrogen-only products to any U.S. patent applications within the Patents. The
cost and expense associated therewith shall be borne and reimbursed by Company.

        (b) Patent Enforcement. [***]

        (c) Parallel Importation Enforcement. BPA will use commercially
reasonable efforts to take such legal action as may be appropriate against its
licensees or sublicensees causing the importation into the Territory of Product
sold and intended for sale outside of the Territory (so called “grey market”
goods).

        (d) Patent Term Restoration and Regulatory Exclusivity. The parties
shall take commercially reasonable efforts to cooperate with each other in
obtaining patent term restoration or extension, supplementary protection
certificates, regulatory data extensions or exclusivity, or their equivalents,
in the Territory where applicable, with any expense for same directed at the
Product to be paid by Company. For the avoidance of doubt, this paragraph
imposes no obligation on BPA to conduct or fund clinical studies.

        (e) Patent Marking and Rights. Prior to the issuance of patents, the
Company will mark Products made, sold, or otherwise disposed of by it under the
license granted in this Agreement with the words “Patent Pending,” and following
the issuance of one or more patents, with the numbers of such patents, in
accordance with the requirements set forth in 35 U.S.C. ss. 287(a), in each case
subject to regulatory restrictions imposed by the FDA or any other regulatory
agency with jurisdiction over approval of human pharmaceuticals in the
Territory.

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission



 

  20 

--------------------------------------------------------------------------------

EXECUTION VERSION

The Company shall not challenge or contest, or assist or encourage others to
challenge or contest, the validity and enforceability of the Patents.

        15. Trademark.

        (a) Quality. The Company shall ensure that the Products, as well as all
packaging, advertisements, and marketing materials (collectively, “Materials”)
shall be of high quality and comply in all respects with all applicable laws,
regulations, FDA requirements, and the descriptions and standards of the NDA.

        (b) Use of Trademark.

        (i) Company may brand all Products and Materials with the Trademark and
if so shall use the notation ® in association with the Trademark along with an
indication that the Trademark is registered to BPA. To be clear, Company shall
also be free to market the Products and Materials within the Territory with
trademark(s) of its own choosing; provided, however, that upon any termination
of this Agreement other than termination by Company pursuant to Sections 16(b)
or 16(c) (and, to be clear, other than expiration of this Agreement), ownership
of any such trademark shall be transferred to BPA along with any applicable
goodwill. Company shall not join any term to the Trademark to create a new
trademark.

        (ii) Company shall use the Trademark in accordance with usual trademark
practice. Company shall not, by any act or omission, tarnish, disparage,
degrade, dilute or injure the reputation of the Trademark or BPA and/or the
goodwill associated therewith. The Trademark must not be used in any manner that
causes confusion as to the source or origin of the Product. Company shall not
use any other trade name, trademark or service mark, in combination with the
Trademark in such a manner as to create or appear to create a combination or
unitary trademark.

        (c) Ownership. Company agrees that notwithstanding any provision of this
Agreement, all uses of the Trademark (and the goodwill represented thereby)
shall inure to the benefit of BPA. Company acknowledges the exclusive ownership
of the Trademark by BPA and shall not do anything inconsistent with or in
derogation of such ownership.

        (d) The Trademark Rights. The Company shall not challenge or contest, or
assist or encourage others to challenge or contest, the validity and
enforceability of the Trademark.

        16. Term of Agreement.

        (a) This Agreement shall be effective as of the date first set forth
above and shall continue in full force and effect until its expiration or
termination in accordance with this Section 16.

        (b) This Agreement may be terminated by either party upon written notice
after written notice specifying such alleged breach in reasonable detail and a
reasonable opportunity to cure. In the case of non-payment, such reasonable
opportunity to cure shall not be greater than ten (10) calendar days and BPA and
Company shall not be relieved of any obligations as a result of any termination
of this Agreement for reason of non-payment.


 

  21 

--------------------------------------------------------------------------------

EXECUTION VERSION

        (c) Either party may immediately terminate this Agreement upon written
notice should the other party file a petition under any bankruptcy or insolvency
act or have any such petition filed against it that is not dismissed within
ninety (90) days.

        (d) If FDA Approval in the United States of Product for the Launch
Indication is obtained, but the total of (i) Company’s share of the fully
burdened cost of post-approval studies required by FDA and (ii) the fully
burdened cost of any additional studies required to obtain approval by the FDA
for the lowest dose of the Product that BPA tested in Phase III clinical trials
together exceeds $[***], Company shall have the right to terminate this
Agreement and return the rights granted hereunder to BPA upon ninety (90) days
prior written notice to BPA; provided, however, that Company must within thirty
(30) days after the effective date of such termination pay BPA $[***] plus any
further amounts that as of the effective date of such termination had accrued or
were due BPA under any other provisions of this Agreement, excluding, however,
any milestone payments under Sections 3(a)(ii)(2) ($7 million) or 3(a)(ii)(3)
($3.0 million or $3.5 million) regardless of whether or not such milestone
payment has then accrued. For clarity, Company shall not have the obligation to
pay BPA under this Section 16(d) if Company terminates this Agreement under
Section 5(a).

        (e) If not terminated under (b)-(d) above, this Agreement shall expire
upon the expiration of the Royalty Term in the Territory with respect to the
Product. Upon such expiration, the licenses granted under Sections 2(a) and 2(b)
shall survive, the licenses granted in Section 2(a) shall automatically become
non-exclusive, irrevocable, fully paid-up, and royalty-free licenses, and the
license granted in Section 2(b) shall automatically become an exclusive,
irrevocable, fully paid-up and royalty-free license.

        (f) Upon any termination of this Agreement other than termination by
Company pursuant to subsections (b) or (c) above (and, to be clear, other than
expiration of this Agreement), the licenses granted under Sections 2(a) and 2(b)
to Company shall terminate and any and all information, trademarks, documents,
Patents, and Know How (as that term is defined in Section 1.6 of the Prime
License Agreement) relating to the Product, including all copies in whatever
form or media, shall be immediately provided to and assigned to BPA; provided,
however, Company may maintain one copy of any such information solely for
purposes of exercising its legal rights hereunder. After such transfer Company
agrees to provide BPA with copies of all correspondence and documents to and
from FDA and all notices received from FDA and to also provide BPA with regular
updates as BPA may reasonably request. Further, upon any such termination of
this Agreement, Company assigns all right, title and interest in and to the NDA
to BPA, shall promptly transfer all documentation related to such NDA to BPA,
and agrees to take all such further best commercially reasonable action and
promptly execute such further documents as may be reasonably necessary or
desirable to give full effect to such assignment, including without limitation
submitting a letter to the FDA requesting transfer and any related documents
with the FDA to effect such transfer. After such transfer of the NDA to BPA,
Company agrees to cooperate with BPA, at Company’s own expense for a reasonable
transition period, regarding (i) post FDA Approval regulatory obligations for
the Product, including

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission



 

  22 

--------------------------------------------------------------------------------

EXECUTION VERSION

without limitation the preparation and submission of annual reports, the
reporting of adverse events, and cooperating with governmental regulatory
agencies; (ii) communication with third parties regarding the Product, including
without limitation responding to complaints and medical inquiries; (iii)
investigating all complaints and adverse drug experiences related to the
Product; and (iv) giving such notice as BPA may request to the FDA and to DPT or
any other contract manufacturer of Product.

        (g) Upon termination of this Agreement by Company pursuant to
subsections(b) or (c) above, the licenses granted in Sections 2(a) and 2(b) to
Company shall survive such termination until expiration of the Royalty Term. In
such case, upon expiration of the Royalty Term in the Territory with respect to
the Product, the provisions of Section 16(e) shall take effect as if this
Agreement had expired.

        (h) If this Agreement terminates for any reason, Company shall have the
right to sell any Product that it has in process or in inventory as of the
effective date of notice of such termination, provided that Company pays all
royalties and milestones due on Net Sales thereof in accordance with Section 3
and further provided that such sell-off period shall be limited to 90 days from
termination. Upon termination of this Agreement, Company shall remain liable for
any involuntary or voluntary recalls of Product sold pursuant to this Agreement.

        (i) In the event that the Prime License Agreement terminates for breach
by BPA that is not caused by the action or inaction of Company, this Agreement
together with all of BPA’s rights and obligations hereunder (including all
future payments and performance under this Agreement by Company) shall be deemed
to be irrevocably assigned to Antares automatically without the need for any
further action by any party, and this Agreement shall thereafter continue in
full force and effect between Company as the direct licensee and Antares as
licensor. For the avoidance of doubt, upon such assignment all obligations of
Company to BPA other than confidentiality obligations shall cease to be of any
further force or effect, with the exception of amounts due or payable to BPA on
account of sales or other activities that occurred prior to such assignment
(even if the date for actual payment of such amounts is under the terms of this
Agreement after such assignment), which shall be paid to BPA when they would
otherwise be due under this Agreement.

        (j) In the event that the Prime License Agreement terminates for
liquidation or bankruptcy of BPA, this Agreement together with all of BPA’s
rights and obligations hereunder (including all future payments and performance
under this Agreement by Company) shall be deemed to be irrevocably assigned to
Antares automatically without the need for any further action by any party, and
this Agreement shall thereafter continue in full force and effect between
Company as the direct licensee and Antares as licensor. For the avoidance of
doubt, upon such assignment all obligations of Company to BPA other than
confidentiality obligations shall cease to be of any further force or effect,
with the exception of amounts due or payable to BPA on account of sales or other
activities that occurred prior to such assignment (even if the date for actual
payment of such amounts is under the terms of this Agreement after such
assignment), which shall be paid to BPA when they would otherwise be due under
this Agreement.

17. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if sent by certified mail (return receipt requested),
postage pre-paid, to the attention of


 

  23 

--------------------------------------------------------------------------------

EXECUTION VERSION

the Chief Executive Officer of the respective company at the address set forth
above or to such other address as a party may specify by notice hereunder.

18. No Agency or Joint Venture. The Company is not an agent, joint venturer or
partner of BPA, and the parties do not intend to create an agency, joint venture
or partner relationship. Company and BPA shall be independent contractors.
Neither Company nor BPA shall have the authority to make any statements,
representations or commitments of any kind, or take any action, which shall be
binding on the other, without the prior consent of the party to do so, except as
expressly provided for herein.

19. Assignment. Neither party may assign this Agreement without the prior
written consent of the other, which consent shall not be unreasonably withheld
or delayed. Such consent shall not be required for any assignment to a party
that succeeds to all or substantially all of the assigning party’s (or, in the
case of Company, the Kenwood Therapeutics Products division of Company’s)
business or assets (whether by sale, merger, operation of law or otherwise),
provided that such assignee agrees in writing to be bound by the terms and
conditions of this Agreement. Notwithstanding the foregoing, Company may assign
this Agreement without BPA’s consent to its Kenwood Therapeutics Products
division or other Affiliate of Company, provided that Company guarantees the
performance of such assignee. Any purported assignment in contravention of this
provision shall be null and void.

20. Non-Waiver and Entirety. Any failure of either party to enforce any
obligations under this Agreement shall not be deemed a waiver of such
obligations. This Agreement constitutes the entire agreement and understanding
of the parties and supersedes all previous communication between the parties.
Notwithstanding the foregoing, the parties acknowledge that certain rights
granted to Company under this Agreement are derived from, and subservient to,
the rights granted to BPA under the Prime License Agreement.

21. Governing Law. This Agreement is governed by and construed in all respects
in accordance with the laws of the State of Illinois, USA and the United States
of America (without regard to conflicts of laws principles), excluding the
United Nations Convention on Contracts for the International Sale of Goods.

22. Dispute Resolution.

        (a) Conciliation. The parties wish first to seek an amicable settlement
of all disputes, controversies or claims arising out of or relating to this
Agreement by conciliation in accordance with the UNCITRAL Conciliation Rules now
in force. The conciliation shall take place in Chicago, Illinois (USA) before a
conciliator. If assistance is needed in connection with the appointment of a
conciliator or other administrative matters, JAMS Endispute, Inc., 222 S.
Riverside Plaza, Chicago, Illinois, US (telephone 312-739-0200) shall be the
institution to render such assistance. The language to be used in the
conciliation proceedings shall be English.

        (b) Arbitration. Subject to possible court proceedings under Section
22(d) of this Agreement, if any conciliation proceedings under Section 22(a) of
this Agreement are terminated in accordance with Article 15 of the UNCITRAL
Conciliation Rules or rejected in accordance with Article 2 of those Rules,
without resolution of the disputes, controversies or claims, then all


 

  24 

--------------------------------------------------------------------------------

EXECUTION VERSION

said disputes, controversies or claims shall be determined by arbitration in
accordance with the UNCITRAL Arbitration Rules now in force, as supplemented by
the IBA Rules on the Taking of Evidence in International Commercial Arbitration,
as adopted June 1, 1999, insofar as said IBA Rules are not inconsistent with the
express provisions of this Agreement. The language to be used in the arbitral
proceedings shall be English. There shall be three (3) arbitrators, the place of
arbitration shall be Chicago, Illinois (USA) and the appointing authority shall
be JAMS Endispute, Inc. In rendering the award, the arbitrator shall follow and
apply the substantive laws of the State of Illinois (without regard to conflict
or choice of laws principles). The arbitrator shall have the authority to award
compensatory damages only, subject to the limitations described in this
Agreement. Each party shall pay the fees of its own attorneys, expenses of
witnesses and all other expenses and costs in connection with the presentation
of such party’s case (collectively, “Attorneys’ Fees”). The remaining cost of
the arbitration, including without limitation, fees of the arbitrator, costs of
records or transcripts and administrative fees (collectively, “Arbitration
Costs”) shall be borne equally by the parties. Notwithstanding the foregoing,
the arbitrator in the award may apportion said Attorneys’ Fees and Arbitration
Costs, pursuant to Articles 38 through 40 of the UNCITRAL Arbitration Rules. The
award rendered by the arbitrator shall be final, and judgment may be entered in
accordance with the applicable law by any court having jurisdiction thereof.

        (c) Confidentiality. The existence and resolution of any conciliation
and/or arbitration shall be kept confidential, and the parties, the conciliator
and the arbitrator shall not disclose to any person any information about such
arbitration.

        (d) Court Proceedings. Notwithstanding the arbitration provisions in
Section 22(b) of this Agreement, either party shall have the right to sue in any
court of competent jurisdiction to collect from the other party funds due and
owing such party hereunder. Section 22(b) of this Agreement shall not be
construed to prevent either party from seeking injunctive relief against the
other party from any judicial or administrative authority of competent
jurisdiction to enjoin that party from breaching this Agreement pending the
resolution of a dispute by arbitration, pursuant to said Section 22(b). Any
action to confirm an arbitration award or any other legal action related to this
Agreement between the parties may be instituted in any court of competent
jurisdiction. BPA and Company each waive their right to a trial by jury in any
such court proceedings.

23. Severability. Each party hereby acknowledges that it does not intend to
violate any public policy, statutory or common laws, rules, regulations, treaty
or decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Agreement be or become invalid, the parties agree that it is their intent that
the remainder of the Agreement shall continue in effect, and shall substitute,
by mutual consent, valid provisions for such invalid provisions which valid
provisions in their economic effect are sufficiently similar to the invalid
provisions that it can be reasonably assumed that the parties would have entered
into this Agreement with such valid provisions.

24. Headings. Section headings contained in this Agreement are for convenience
of reference only and shall not in any way affect the interpretation of this
Agreement.


 

  25 

--------------------------------------------------------------------------------

EXECUTION VERSION

        25. Further Assurances. Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested in order to effectuate
fully the purposes, terms and conditions of this Agreement.

        26. Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[signature page follows]


 

  26 

--------------------------------------------------------------------------------

EXECUTION VERSION

        IN WITNESS THEREOF, BPA and the Company have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
written above.

 

BioSante Pharmaceuticals, Inc.

 

 
By:

/s/ Stephen M. Simes

--------------------------------------------------------------------------------

Stephen M. Simes
Chief Executive Officer and President

 

 

Bradley Pharmaceuticals, Inc.

 

 
By:

/s/ David Glassman

--------------------------------------------------------------------------------

Daniel Glassman
President and Chief Executive Officer

 

 

  27 

--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

PATENTS

(i) – United States Patents
U.S. Patent No. 5,891,462
U.S. Patent Application No. 10/798,111
U.S. Patent Application No. 10/798,161
[***]

(ii) Ex-U.S. Patents
PCT Application No. PCT/US04/007291
Canadian Application No. 2,515,426
Canadian Application No. 2,207,144
China Application No. 200480005123.9
Indonesian Application No. W-00200502415
Israeli Application No. 170454
Mexican Application No. PA/a/2005/008648
New Zealand Patent No. 328021
New Zealand Application No. NZ 541854
South African Patent No. 97/4981

 



[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission



 

  28 

--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT B

PRIME LICENSE AGREEMENT FLOW-THROUGH PROVISIONS

[See the License Agreement, dated June 13, 2000, between Permatec Technologie,
AG (now known as Antares Pharma) and BioSante Pharmaceuticals, Inc., as amended
by Amendments Nos. 1, 2, 3 and 4 thereto, that are Exhibits 10.10, 10.13, 10.14,
10.15 and 10.16, respectively, to the Annual Report on Form 10-K for the year
ended December 31, 2005 of BioSante Pharmaceuticals, Inc., as it may be amended
from time to time - portions of those exhibits have previously received
confidential treatment].


 

  29 

--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT C1

(Initial Press Release by BPA)

 

Previously filed


 

  30 

--------------------------------------------------------------------------------

EXECUTION VERSION



EXHIBIT C2

(Initial Press Release by Bradley)

 

Previously filed
 

  31 

--------------------------------------------------------------------------------